Citation Nr: 9900617	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-03 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to service connection for a left eye disorder.  

2. Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
shrapnel wounds of the forehead.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
April 1942, and from May 1945 to June 1946.  

This matter comes before the Board of Veterans Appeal 
(Board) on appeal from a June 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines.

Service connection for defective vision was denied by a 
rating decision of November 1992.  The veteran was informed 
of that decision in writing and of his right to appeal.  A 
timely appeal was not received.  In April 1996, the veteran 
filed a claim seeking entitlement to service connection for a 
left eye disorder, which he identified as a mechanical 
anterior vitrectomy of the left eye; removal and reposition 
of intra ocular lens of the left eye; and postoperative 
diagnoses of mechanical complication with dislocation of 
intra ocular lens of the left eye, and vitreous herniation to 
wounds of the left eye.  The RO, in a June 1996 rating 
decision, considered the claim on a de novo basis, and denied 
service connection for a left eye defect.  Inasmuch as 
the veterans April 1994 claim for a left eye disorder is 
based on the diagnosis of a new disorder, which was not 
considered at the time of the prior RO denial in November 
1992, it constitutes a new claim that is not subject to 
the provisions governing the finality of claims.  See Ephraim 
v. Brown, 82 F.3d 399, 402 (Fed.Cir. 1996); Routen v. West, 
142 F.3d 1434, 1441 (Fed.Cir. 1998).





CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he was hit by shrapnel from a 
Japanese aircraft while on Bataan.  He contends that he still 
has residuals of this wounding, to include a left eye defect.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim for service 
connection for a left eye disorder is not well grounded.  It 
is the Boards decision, further, that new and material 
evidence has not been submitted to reopen a claim for 
entitlement to service connection for a shrapnel wound of the 
forehead.


FINDINGS OF FACT

1.  Service connection for shrapnel wound of the forehead was 
denied by the RO in a November 1992 rating decision.  The 
veteran was informed of this decision but did not file a 
timely Notice of Disagreement (NOD).

2.  The evidence associated with the claims file subsequent 
to the November 1992 rating decision does not bear directly 
and substantially upon the subject matter now under 
consideration (i.e., whether a shrapnel wound to the forehead 
was incurred in or aggravated by service) and, when 
considered alone or together with all of the evidence, both 
old and new, has no significant effect upon the facts 
previously considered.

3.  A left eye disorder was not shown in service, and the 
veteran has not presented medical evidence demonstrating a 
nexus between any currently diagnosed left eye disorder and 
any incident of service, or that a left eye was caused or 
aggravated by a disorder of service origin.


CONCLUSIONS OF LAW

1.  The November 1992 rating decision is final, and the 
veteran has not presented new and material evidence to reopen 
a claim for service connection for a shrapnel wound of the 
forehead.  38 U.S.C.A. §§  5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.200, 20.302 (1998).

2.  The claim for service connection for a left eye disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence to reopen a claim for 
entitlement to service connection for shrapnel wound of the 
forehead

The veterans initial claim for service connection for 
shrapnel wound of the forehead was denied in a November 1992 
rating action.  The veteran was properly notified of this 
decision, but he failed to file a timely appeal.  38 U.S.C.A. 
§ 7105(a), (b)(1) (West 1991); 38 C.F.R. § 20.200, 20.302(a).  
Therefore the November 1992 rating decision became final, 
when the veteran did not file a notice of disagreement within 
one year of the date he was notified of that unfavorable 
determination, and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that [i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim.  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C. § 5108.  If 
the Board determines that the submitted evidence is not new 
and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the United States 
Court of Veterans Appeals (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed.Cir. 1998).  
In Colvin, the Court adopted the following rule with respect 
to the nature of the evidence which would justify reopening 
of a claim on the basis of new and material evidence:  
there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).  This standard, as aptly noted above, focuses on 
whether the new evidence (1) bears directly and substantially 
on the specific matter, and (2) is so significant that it 
must be considered to fairly decide the merits of the claim.  
See Fossie v. Brown, No. 96-1695 (U.S. Vet. App. Oct. 30, 
1998).

In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Boards consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

A review of the evidence submitted since the November 1992 RO 
determination showed that the veteran received recent 
treatment at private medical facilities.  He underwent 
treatment at the Temple Community Hospital in June 1994 for 
dislocation of the intraocular lens of the left eye.  In June 
1994, he was hospitalized at the Hollywood Community Hospital 
for treatment of a cataract of the left eye.  On admission, 
there was no rash or itching of the skin.  Reports of 
treatment afforded the veteran by Neil D. Brourman, M.D., 
beginning in July 1994, for alleviation of a left eye 
disorder.  In his initial treatment report on the veteran, a 
history of systemic arterial hypertension was reported, but 
the veteran did not report any residuals from a shrapnel 
wound of the forehead.  Further hospitalization at the Midway 
Hospital Medical Center for treatment of a left eye disorder 
was required.  In an internal medicine consultation in 
October1994, the veteran did not report any residuals from a 
shrapnel wound of the forehead.  On examination, he had no 
headache.  There was no dizziness, fainting or loss of focal 
strength.  No scarring of the forehead was reported.  

The veteran submitted an affidavit, which was received in 
April 1996, indicating that he was wounded in action on 
Bataan in March 1942, when he was hit by flying shrapnel 
launched by enemy aircraft.

The veteran and a friend provided testimony at a formal 
hearing in March 1998.  He stated that he had been hit in the 
forehead by shrapnel while on guard duty (Transcript, 
hereinafter T-1).  He stated that he was unable to secure any 
additional affidavits as many of his fellow veterans were 
dead.  (T-2, 3).

The veteran has provided testimony and an affidavit 
indicating that he was wounded in action.  This evidence is 
consistent with the contentions he raised at the time of the 
earlier rating action, and is therefore considered 
cumulative.

The Board also considered the medical evidence submitted.  
This evidence was not present prior to the earlier 
determination.  The Board notes that the reports of recent 
medical treatment do not document any treatment for residuals 
of a shrapnel wound of the forehead, nor were such symptoms 
reported during this treatment.  The reports document 
treatment for an eye disorder.  No rash or itching of the 
skin resulting from scarring was reported during 
hospitalization in June 1994.  Moreover, the veteran had no 
headache when he was treated in October 1994.  Accordingly, 
this evidence does not tend to support a finding that the 
veteran sustained a shrapnel wound of the forehead, or 
residuals thereof, during service.

Because the evidence submitted since the November 1992 rating 
decision, when viewed either alone or in conjunction with the 
other evidence of record, does not tend to indicate that the 
veterans purported shrapnel wound of the forehead (or the 
claimed residuals thereof) was incurred in service, the 
recently submitted evidence is merely cumulative and 
redundant, and has no significant effect upon the facts 
previously considered.  As such, it is not new and 
material as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veterans claim of 
entitlement to service connection for a shrapnel wound of the 
forehead.  See 38 U.S.C.A. § 5108.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996).  As the evidence the veteran has submitted 
is not new and material in nature, the Board finds no basis 
to reopen the claim.  Accordingly, the prior rating decision, 
denying service connection for a shrapnel wound of the 
forehead, remains final.





II.  Entitlement to service connection for a left eye 
disorder

The veteran contends that service connection is warranted for 
a left eye disorder.  He argues that the left eye disorder 
arose out of the residuals of the shrapnel wound of the 
forehead.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veterans claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).  The second and third 
Caluza elements can be satisfied under 38 C.F.R. 3.303(b) by 
a (a) evidence that the condition was noted during 
service or during an applicable presumptive period; (b) 
evidence showing post-service continuity of symptomatology; 
and (c) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  See 38 C.F.R. 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim must be presumed.  See 
Robinette v Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

A review of the veterans service medical records do not show 
that the veteran sustained any wound that would have led to a 
left eye disorder.  On his Affidavit for Philippine Army 
Personnel completed in January 1946, he did not report any 
eye disorder or shrapnel wound.  When he was examined in May 
1946, for the purpose of separation from service, there were 
no eye abnormalities.  

The reports of recent treatment show that the veteran has 
required treatment for a cataract of the left eye.  The 
reports of treatment conducted by Dr. Brourman beginning in 
July 1994 did not demonstrate the presence of cataracts 
earlier than the June 1994 treatment.  This was consistent 
with the reports of hospitalization and consultation in 
October 1994, when these procedures were again reported.  

Such evidence leads the Board to conclude that a current left 
eye disorder is present.  However, the veteran has not 
presented evidence of a left eye disorder during his period 
of service, nor has he submitted medical evidence 
demonstrating a nexus between the current eye disorder and 
the incidents of service.  The sole evidence the veteran has 
presented to support a nexus between the current eye disorder 
and the incidents of service are his contentions in this 
regard.  As the veteran is not a medical professional, his 
contentions, unsupported by medical evidence, cannot render a 
claim plausible.  See Grottveit and Espiritu, both supra.  
Under such circumstances, his claim for service connection on 
a direct basis is not well grounded, and must be denied.  

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veterans claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis.  See Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette, 8 
Vet. App. at 77-80).  

The Board has further interpreted the veterans claim to be 
one of secondary service connection.  Service connection on a 
secondary basis is warranted when it is demonstrated that a 
disorder is proximately due to or the result of a disorder of 
service origin.  38 C.F.R. § 3.310 (1998).  Additionally, 
when aggravation of a veterans non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc)

In this regard, the veteran is contending that the left eye 
disorder is the result of the residuals of shrapnel wound of 
the forehead.  Service connection for residuals of a shrapnel 
wound of the forehead is not in effect, and, as noted above, 
service connection for this disorder is not appropriate.  For 
service connection to be warranted on a secondary basis, the 
underlying disorder must be service connected.  In view of 
the fact that service connection has not been granted for 
residuals of a shrapnel wound of the forehead, there is no 
legal basis for a claim of secondary service connection, and 
the veterans claim must accordingly be denied.  Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).




ORDER

New and material evidence not having been submitted, the 
claim for service connection for a shrapnel wound of the 
forehead is denied.

Service connection for a left eye disorder is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
